      Case 3:20-cv-03340-K Document 8 Filed 11/17/20          Page 1 of 2 PageID 48



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LINK INVESTMENT CO.,                         §
                                             §
               Plaintiff,                    §
                                             §
v.                                           §         Civil Action No. 3:20-CV-3340-K
                                             §
JIANGSU STEAMSHIP PTE. LTD.,                 §
                                             §
               Defendant,                    §
                                             §
and                                          §
                                             §
STANDARD CHARTERED BANK,                     §
                                             §
               Garnishee.                    §

                                         ORDER

        On November 8, 2020, Plaintiff Link Investment Co. (the “Plaintiff”) filed a

Verified Complaint (Doc. No. 1) and filed a Motion for Order for Issuance of Process

of Maritime Attachment and Garnishment (Doc. No. 3) (the “Motion”) and

Memorandum in Support of the Motion for Order for Issuance of Process of Maritime

Attachment and Garnishment (Doc. No. 4) (the “Memorandum in Support”) against

Defendant Jiangsu Steamship Pte. Ltd. (the “Defendant”) and Garnishee Standard

Chartered Bank (the “Garnishee”). The Court orders Plaintiff to submit supplemental

briefing on its Motion.

        In its Verified Complaint, Plaintiff alleges, “Venue is proper in this jurisdiction,

as the property of Jiangsu is located within this District.” Doc. No. 1, at 1 (emphasis


                                             1
    Case 3:20-cv-03340-K Document 8 Filed 11/17/20          Page 2 of 2 PageID 49



added).   In its Memorandum in Support, Plaintiff also alleges that Defendant’s

property is located within this District. Doc. No. 4, at 1, 9. Plaintiff further alleges

that Garnishee has an office in Houston, Texas and that Garnishee’s only registered

agent for service of process in Texas is in Dallas. Doc. No. 4, at 3, 4. Plaintiff has not

identified a Garnishee office in this District. The supplemental briefing shall address

where Defendant’s alleged bank account is located within this District as required for

analysis under Rule B of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions of the Federal Rules of Civil Procedure. See Boland Marine

& Indus., LLC v. Bouchard Transp. Co., 2020 U.S. Dist. LEXIS 118520, *5, *8, *11–17

(explaining that in Rule B analysis “Rule B(1) specifically requires the property be

found within the district”, declining to “extend[ ] Day’s and PSARA Energy’s holdings

to bank accounts”, and holding “the Texas Supreme Court would reject the separate

entity rule and find that bank accounts are located wherever funds are available to the

account holder”).

      The Court orders Plaintiff to submit a brief to this Court by November 23,

2020. The brief is not to exceed ten (10) pages.

      SO ORDERED.

      Signed on November 17th, 2020.




                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE


                                            2
